DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group II claims 9-17 in the reply filed on 11-19-2020 is acknowledged.  The restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 5 recites “to produce a slight bent”, it is not clear if this is supposed to be --a slight bend-- or slightly is just a modifying term meant to refer to a scope of bending in general.  It is not clear what a scope of “slight bent” is.  The “slight bent” language is also used in claim 13, line 2.
The specification [0033] describes Fig. 2B as illustrating slightly bending and the figure shows holes (214) in the material when it is bent.  Claim 9 recites a bending step “bending at least one end” and below that in the claim “punching” steps, it is not clear how the punching occurs after the bending since the figure shows the holes as it is bent in Fig. 2B and it is not clear as to what order the method steps occur in claim 9.

Claim 9, line 11, sets forth “a second plurality of holes” on a base plate, it is not clear what this refers to since a first plurality of base plate holes is not set forth in the claim.
Claim 13 recites the limitation "the order of the thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (3,327,764) in view of Cofer (6,915,579).  The language “letterbox” is read as box shaped since it is not clear what a scope of letterbox is from the claim, no steps of forming a “letter” shape are set forth and it is not apparent how a letterbox would differ from a box.  McCabe discloses a method of producing a sheet metal box (Fig. 15) comprising receiving a metal strip (40) and bending the strip into a desired shape of the sheet metal box including flanges (43) and notches (50a,50b) wherein the strip (Fig. 5) is at least slightly bent (col. 4, lines 44-51) at an end (where 40 .
McCabe does not disclose measuring the holes.  
Cofer teaches a measuring device (50) for laying out distances from sheet metal edges (18,22; Fig. 2) in order to punch a hole at a measured location (14).  Regarding claim 17, Cofer teaches punching holes in steel and non-metallic materials (col. 2, lines 22-23).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to measure a location from the strip edges of McCabe as taught by Cofer in order to punch holes at exact locations as is known in the hole punching art.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Cofer and further in view of Kurz (3,327,766).  McCabe does not .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Cofer and further in view of Nailor et al. (4,269,255).  Nailor teaches v-cutting different angled notches (54) in a sheet metal workpiece (32) wherein the notches (54; Figs. 2 and 3) are at an angle less than 90° (col. 5, lines 58-59) and the notches (54); Fig. 4) are at a 90° angle (col. 6, lines 23-24).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cut different angled notches in the sheet metal of McCabe as taught by Nailor in order to engage or overlap notch edges during bending.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725